Citation Nr: 1202410	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-08 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral vision loss (also claimed as an eye disorder).

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle sprain (also claimed as right leg condition).

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for Crest Syndrome (also claimed as an eating disorder and difficulty keeping food down).

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran filed a notice of disagreement (NOD) in July 2009.  A statement of the case (SOC) was issued in January 2010.  The Veteran perfected his appeal in January 2010.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  In a January 2005 decision, the Board denied the claim for a chronic eye disorder;  the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

3.  In a January 2005 decision, the Board determined that no new and material evidence had been submitted to reopen the claim for right ankle sprain;  the Veteran did not file a motion for reconsideration or appeal to  the Court.  

4.  While some of the evidence received since the January 2005 Board decision was not previously submitted to agency decision makes, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral vision loss or right ankle sprain.  

5.  In a May 2007 decision, the Board denied the claims for Crest Syndrome and bilateral hearing loss; the Veteran did not file a motion for reconsideration or appeal to the Court.  

6.  While some of the evidence received since the May 2007 Board decision was not previously submitted to agency decision makes, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss or Crest Syndrome.  

7.  The Veteran is not shown to have manifested a back disability in service or for many years thereafter; a back disability is not shown to be due to a documented injury or other event of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The evidence received since the final January 2005 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for bilateral vision loss (also claimed as an eye disability) is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

2.  The evidence received since the final January 2005 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for right ankle sprain (also claimed as a right leg condition) is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

3.  The evidence received since the final May 2007 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for Crest Syndrome (also claimed as an eating disorder and difficulty keeping food down) is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

4.  The evidence received since the final May 2007 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

5.  The Veteran does not have a back disability due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a May 2008 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided VCAA notice to the Veteran in May 2008, which was prior to the October 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, in the May 2008 letter, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the new and  material claims for service connection, to include the reasons for the prior denials.  This letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, reports of VA and independent medical examination, statements of the Veteran and his sisters, and transcripts from multiple RO and Board hearings, to include the most recent Board hearing in October 2011.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary with respect to the claims as the claims are not being reopened.  38 C.F.R. § 3.159. 

A remand for a VA medical opinion is not necessary in order to decide the claim for a back disability in this case because, as will be discussed in further detail below, the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed back disability may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

A July 2010 radiographic report and statement of the Veteran were submitted after the January 2010 SOC was issued.  The Veteran also submitted a duplicate copy of a November 1999 statement from his sister.  The Veteran waived initial RO consideration of the newly submitted evidence.  As such, Remand for preparation of an SSOC is not necessary.   38 C.F.R. § 209.1304(c).  


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A. New and Material Claims

Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).   Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  


Bilateral Vision Loss & Right Ankle Sprain

Here, the Veteran seeks to reopen the claim for service connection for right ankle sprain first denied by the RO in June 1977 and again in January 1982 and June 2000.  The claim for bilateral vision loss was fist denied by the RO in June 2000.  

In January 2005, the Board affirmed the RO's denial of the claim for a chronic disability and determined that new and material evidence had not been submitted to reopen the claim for a right ankle sprain.  This is the last final denial on any basis for these claims.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the January 2005 decision.  The Veteran did not appeal the denial with respect to these claims to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  

Thus, the Board's January 2005 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King, supra;  DiCarlo,  20 Vet. App. at 55.  

The record indicates that in its June 1977 rating decision, the RO denied service connection for a right leg condition on the basis that there were no residuals at separation or currently.  In January 1982, the RO confirmed the prior rating decision denying a right leg condition including ankle sprain finding the evidence remained unchanged.  In June 2000, the RO found that the Veteran did not furnish evidence of a current ankle disability or medical nexus evidence.  The RO  denied the claim for an eye disorder on the basis that the Veteran did not submit any medical nexus evidence. The RO further noted the Veteran had normal vision at the time of his discharge.    

In January 2005, the Board denied the claim for an eye disorder finding that refractive error was not a disability for VA compensation purposes.  The Board further found that bilateral nuclear sclerotic cataracts were not incurred in or aggravated by the Veteran's active service.  The Board determined 
that new and material evidence had not been submitted to reopen the claim for right ankle sprain.  The Board agreed that there was no evidence that a right ankle disability was related to an injury during the Veteran's active service.  

Of record at the time of the January 2005 Board decision were the Veteran's service treatment records, which contain a March 1952 enlistment examination.  The Veteran's visual acuity was 20/30 on the right and 20/20 on the left.  In August 1953, the Veteran complained of blurry vision.  His visual acuity was 20/20.  The examiner felt there was possible astigmatism.  He was provided corrective eyewear in April 1954.  In January 1956, he sprained his right ankle.  Providers indicated he injured his right ankle walking down a ladder and his foot slipped.  They alternatively indicated he fell while walking down stairs.  There was swelling and ecchymosis of the malleolar regions.  X-rays were negative for fracture.  He was put in a plaster of Paris boot for the right ankle.  A subsequent notation shows the disorder was improved and that he was discharged for treatment as an outpatient. The March 1956 separation examination revealed a normal clinical evaluation of the eyes, feet and lower extremities.   Visual acuity was 20/20 bilaterally.  

Post-service, a May 1977 VA examination showed the Veteran's fundiscopic examination was normal.  He complained of ankle, calf, and knee pains since 1975.  The Veteran denied any significant trauma.  The provider noted the Veteran had ligament repair in the right ankle during service, but this was not supported by the service treatment records. 

A February 1981 letter from Dr. MH noted complaints of bone pain in legs since 1974.  The onset was said to be gradual.  A December 1981 letter from Dr. AR indicated the Veteran reported falling in 1956 and being treated for a right ankle sprain.  The Veteran further reported pain since the injury and muscle spasms in the right leg.  The doctor found decreased circulation in the bilateral feet and a congenital four degree forefoot varus deformity bilaterally.  No etiology opinion was provided.

A January 1983 report of VA examination noted the Veteran complained of leg pain.  His eye examination was normal.  Neither an eye nor right ankle disability was diagnosed.  The Veteran again complained of leg pains during VA examination in May 1983.  The eye examination was normal.  The examiner noted  a history of right ankle sprain.  The Veteran denied any trouble since the incident.  There was no swelling or tenderness.  There was normal range of motion.  The examiner found no residuals of the right ankle sprain.

VA outpatient treatment records dated in 1983 contain complaints of leg pain left greater than right and muscle pain in the bilateral lower extremities.  Muscle weakness in December 1983 had an unclear etiology.  

During VA examination in April 1984, the Veteran reported leg and ankle pain.  The examiner noted leg cramps may be due to peripheral neuropathy.  There were no eye complaints and the examination was normal.  

Records from Dr. WB show the Veteran had an auto accident in December 1975, with an onset of leg pain in July 1976.  The Veteran denied edema of the ankle.  VA outpatient treatment records dated in February 1985 questioned a familial component for leg pains.  

In a December 1995 statement, the Veteran indicted he had right leg and foot swelling on his discharge from service.  In a June 1997 statement, he reported difficulty walking due to leg pain from his thigh to his ankle.  

At his October 1999 Board hearing, the testified that his eye disorder was due to stress from reading and working in poor lighting.  He also indicated he fell down the stairs and was hospitalized for two weeks.  A November 199 statement from the Veteran's daughter, a nurse, indicated that the Veteran had cramps in his legs.   

Private medical records dated in May 2000 from Carolina Vision contain diagnoses of bilateral nuclear sclerotic cataracts and refractive error.  A July 2000 statement from the Veteran indicates he went into the service with 20/20 vision and had no eye examination at discharge.

The Veteran's sister, ZB, indicated in August 2000 that the Veteran was healthy before service and had no trouble with his eyes.  She further stated he was discharged with a limp and his vision decreased.  A May 2001 statement from another sister reiterated the Veteran had no problems before service and was discharged from service with a swollen leg.  She further noted the Veteran wore glasses. 

The evidence submitted since the January 2005 Board decision includes VA outpatient treatment records that were negative for a right ankle or leg disability, as well as an eye disability.  In fact, the Veteran's conjunctiva was repeatedly assessed as normal.  His pupils were equal and reactive to light.  

Records from Dr. H dated in May 2006 contain complaints of radicular pain from the thigh to below the knee since a 1956 injury.  The Veteran also reported vision loss.  X-rays of the foot showed normal bony alignment.  There was no clear focal arthrosis and the ankle interval was well maintained.   The examiner diagnosed the Veteran with right lower extremity pain likely related to spinal stenosis.  He also diagnosed foot and ankle pain.  Dr. H indicated it was possible that right lower extremity pain was related to the service injury. 

VA outpatient treatment records dated in 2008 contain complaints of right leg pain since 1975.  There was questionable neuropathy.  In a July 2008 statement, the Veteran again indicated he had a cast in service and that his leg was swollen.  He indicated that he did not receive a physical examination at discharge.  The Veteran also noted he wore glasses at discharge.   In July 2010, the Veteran submitted essentially the same argument. 

In October 2011, he testified that he fell during service and was hospitalized.  He indicated that he had a cast, but there was no fracture.  He further testified that he sustained vision loss in service from typing and reading.  

As noted previously, in January 2005, the Board denied the claim for an eye disorder finding that refractive error was not a disability for VA compensation purposes.  The Board further found that bilateral nuclear sclerotic cataracts were not incurred in or aggravated by the Veteran's active service.  The Board determined 
that new and material evidence had not been submitted to reopen the claim for right ankle sprain.  The Board agreed that there was no evidence that a right ankle disability was related to an injury during the Veteran's active service.  

The Veteran has not submitted new or material evidence which shows that bilateral vision loss and right ankle sprain were incurred in or aggravated during a period of active duty service.  Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that his bilateral vision loss and right ankle sprain were incurred during service.  As such, the evidence received since 2005 is duplicative or cumulative of that on file prior to the last final Board decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims.  Specifically, none of the evidence shows that the Veteran was treated for an eye disability during service, or that he currently has an eye disability, other than refractive error which is not a disability for VA compensation purposes, that was incurred during active service.  38 C.F.R. § 3.303(c).

With regard to the claim for right ankle sprain, the Board acknowledges the statement from Dr. H dated in May 2006 indicating that it was possible that right lower extremity pain was related to the service injury.  However, this adds nothing new to the record since neither a right ankle nor leg disability has been diagnosed.  
Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Moreover, other evidence associated with the claims folder shows that radicular leg pain was associated with spinal stenosis, which is a non-service connected disability.  Finally, this evidence is duplicative of evidence previously associated, i.e. complaints of leg pain and ankle pain since the in-service injury. 

With respect to the Veteran's own statements, to the effect that he has an eye and right ankle disability that was incurred during service, such evidence is cumulative and redundant of his earlier statements made prior to the January 2005 Board decision and accordingly is not new.  See Reid, 2 Vet. App. at 315.  

Thus, on this record, new and material has not been to reopen the previously denied claims of service connection for bilateral vision loss and right ankle sprain.   See 38 C.F.R. § 3.156(a).  

Crest Syndrome and Bilateral Hearing Loss

Here, the Veteran seeks to reopen the claim for service connection for Crest Syndrome first denied by the RO in October 1995.  The claim for bilateral hearing loss was fist denied by the RO in June 2000.  

In January 2005, the Board affirmed the RO's denial of the claim for Crest Syndrome; however, the Veteran appealed the decision to the Court.  In June 2006, the Court vacated that portion of the January 2005 Board decision pertaining to Crest Syndrome and remanded the matter consistent with instructions set forth in the Joint Motion for Partial Remand.  

In May 2007, the Board denied the claims for Crest Syndrome and bilateral hearing loss.  The Board determined that neither condition was incurred in or aggravated by active duty service.  The Board additionally found that bilateral hearing loss was not presumed to have been so incurred.   This is the last final denial on any basis for these claims.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of the May 2007 decision.  The Veteran did not appeal the denial with respect to these claims to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  Thus, the Board's May 2007 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104; King, supra;  DiCarlo,  
20 Vet. App. at 55.  

The record indicates that in its October 1995 rating decision, the RO denied service connection for Crest Syndrome on the basis that there was no evidence of treatment for Crest syndrome or any chronic manifestation of any of the symptomatology associated with this diagnosis during service.   In June 2000, the RO denied the claim for bilateral hearing loss on the basis that the Veteran did not submit any medical nexus evidence. 

In May 2007, the Board denied the claims for Crest Syndrome and bilateral hearing loss finding that the conditions were not incurred in or aggravated by the Veteran's active service.  The Board additionally determined that bilateral hearing loss was not presumed to have been so incurred. 

Of record at the time of the May 2007 Board decision were the Veteran's service treatment records, which contain complaints of an upset stomach and diarrhea in August 1953 and February 1955.  There were no other complaints in service and the March 1956 separation examination was negative for Crest Syndrome and symptomatology or disabilities associated with the disease.  There were no complaints of hearing loss in service and both the March 1952 enlistment and March 1956  separation examinations showed the Veteran scored 15/15 on the whispered voice test. 

There were no complaints or diagnoses of the claimed disabilities on VA examinations in May 1977 or January 1983.  In fact, in 1983 the digestive system and ears were considered normal.  Upon VA examinations in May 1983 and April 1984, there was no hearing loss noted and no digestive system defect.  

Records from Dr. WB show the Veteran endorsed occasional stomach pain, but denied nausea and vomiting.  VA outpatient treatment records dated in 1985 contain diagnoses of reflux, hiatal hernia, and esophagitis.  There were no complaints or findings with respect to hearing loss.  Reports of VA hospitalization in August 1985 show esophagitis and mild hiatal hernia.  VA outpatient treatment records dated in June 1994 show a diagnosis of possible Crest Syndrome.  

In a December 1995 statement, the Veteran complained of problems with his stomach growing up.  He indicated he was often told he had a nervous stomach.  He also endorsed difficulty keeping food down, which he indicated was part of his Crest Syndrome.

In September 1996, the Veteran testified before the RO.  He stated that he was diagnosed with Crest Syndrome in approximately 1989.  He reported an upset stomach in service and difficulty laying down without food coming up.  He also testified that when he was a baby, he was not able to swallow, and the doctor told his mother that there was a problem with his stomach.  He stated that afterwards he was fine until he entered the service. 

 A September 1996 statement from Dr. AJ's wife indicated she was a nurse in her husband's office and remembers the doctor treating the Veteran for a nervous stomach between 1956 and 1957.  

In a June 1997 statement, the Veteran reported exposure to jet engine noise outside his office without hearing protection.  He further indicated he was nauseous in service, which was aggravated by stress.   

VA outpatient treatment records dated in 1997 note gastroparesis since 1989, as well as a current diagnosis of Crest Syndrome.  A May 1998 opinion from Dr. WC indicated that he had been treating the Veteran for some time for his problems, including his CREST syndrome.   He opined the condition was aggravated by his work in the service, where he performed a job involving a high degree of psychological stress and that such stress could aggravate such a condition. 

The record also contains two VA examination reports, both dated in October 1998.  The VA examiner found that the Veteran had symptoms of CREST Syndrome before service and a progression of symptoms during service; however, the examiner opined that Crest Syndrome was not aggravated by service.  The examiner stated there was a natural progression of the disease due to age.  

In a December 1998 statement, the Veteran indicated he had no problems before service, but that stress during service effected his nervous system and caused esophageal dysmobility.

A January 1999 esophagogastroduodenoscopy (EGD) showed gastroparesis and a malformed pyloris.   In a May 1999 RO hearing, the Veteran testified that he had no problems before service.  He indicated that he had stress in service, which caused his stomach symptoms. He also testified that his Reynaud's was part of the Crest 
Syndrome.   During the October 1999 Board hearing, the Veteran testified that stress in service often caused him to lose his lunch.  He indicated that engine noise affected his hearing as his office was located near the plane hangar.  

In a November 1999 statement, the Veteran's daughter, a nurse, indicated that the Veteran had frequent gastrointestinal problems, including vomiting.  A December 1999 VA medical opinion shows the provider had followed the Veteran for his Crest Syndrome.  The provider noted the Veteran reported having symptoms of reflux, nausea, and vomiting in service and that such symptoms may be part of the Crest Syndrome.  The provider further noted that stress in service, could aggravate symptoms of reflux.  

The Veteran submitted a private audiogram dated in April 2000.  It showed the following puretone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
60
65
65
LEFT
65
80
65
70
60

In a July 2000 statement, the Veteran again reported hearing loss secondary to loud noises from aircraft engines.  The Veteran's sisters in statements dated in 2000 and 2001 indicate he had no problems before service and that afterwards, he could not eat without losing his food and had decreased hearing, which he had been told was due to engine noise. 

In an August 2004 independent medical examination opinion, the Chief of the Rheumatology Section at the Medical College of Georgia, indicated that the Veteran may have had early stages of Crest Syndrome in the service, but it was his opinion that the disorder  more likely developed some years after his service time.  The doctor indicated the Veteran's symptoms  included esophagitis and Reynaud's phenomenon. 

The doctor felt that while the Veteran would qualify for the diagnosis of Crest Syndrome based upon his esophagitis and Reynaud's phenomenon, this diagnosis could not have been made before the 1983-85 time frame, based upon comments in the medical record by the Veteran and several physicians. 

The examiner acknowledged the Veteran's complaint in service of stomach symptoms, but indicated that such complaints did not necessarily represent esophageal dysmobility that would be classic for Crest Syndrome.   The examiner stated that the Veteran's in-service nausea aggravated by food and inability to eat would be more suggestive of possible gastritis or duodenitis rather than classic heartburn and acid reflux seen with the Crest Syndrome.  The other significant finding noted was gastroparesis.  This was described as an unusual manifestation of Crest where the gastrointestinal involvement was limited to the esophagus. Gastroparesis was found to be distinctly unusual for the Crest Syndrome.   The date of onset of specific Crest symptomatology was considered to be post-service.   Finally, the examiner stated that with respect to aggravation, he did not believe the Veteran's Crest Syndrome predated service and assuming that it did, he did not believe that it was aggravated beyond the normal progression of the disease as a result of service.  He reasoned that, while stress could temporarily exacerbate symptoms of Crest and Reynaud's, such changes should not be permanent, and the Veteran's symptomatology appeared to have been quite stable over a prolonged period. 

On VA examination in February 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
65
60
LEFT
60
75
75
70
65

Speech discrimination was measured at 72 percent for the right ear and 72 percent for the left.  The examiner indicated she was unsure of the etiology of the Veteran's hearing loss, and that it would be pure speculation to opine as to the etiology at this point.  However, the examiner concluded that the Veteran's in-service noise exposure, by his own description, was not extensive.

The evidence submitted since the May 2007 Board decision includes VA outpatient treatment records that were negative for bilateral hearing loss.  Records dated in 2006 and 2008 continue to show complaints of reflux.  Crest Syndrome was noted in the problems list.   

In a July 2008 statement, the Veteran indicated that he did not receive a physical examination at separation.  He indicated that he had trouble keeping food down in service and had a nervous stomach.   In a July 2010 statement, the Veteran reiterated that he was not examined at separation.  

He submitted duplicate copies of records from Dr. MH and the November 1999 statement from his daughter.  In October 2011, he testified that his office was near the aircraft hangar and he was exposed to loud noise from jet engines.  He further testified that he had no post-service noise exposure.  He indicated that he had gastrointestinal problems in service. 

As noted previously, in May 2007, the Board denied the claims for Crest Syndrome and bilateral hearing loss finding that the conditions were not incurred in or aggravated by the Veteran's active service.  The Board additionally determined that bilateral hearing loss was not presumed to have been so incurred. 

The Veteran has not submitted new or material evidence which shows that bilateral hearing loss or Crest Syndrome were incurred in or aggravated during a period of active duty service.  Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that bilateral hearing loss was the result of noise exposure in service and that complaints of nausea and diarrhea were symptoms of Crest Syndrome and that both conditions were incurred during service.  As such, the evidence received since 2007 is duplicative or cumulative of that on file prior to the last final Board decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims.  Specifically, none of the evidence shows that the Veteran has either Crest Syndrome or bilateral hearing loss as a result of active service.  38 C.F.R. § 3.303.
With respect to the Veteran's own statements, to the effect that hearing loss and Crest Syndrome were incurred during service, such evidence is cumulative and redundant of his earlier statements made prior to the May 2007 Board decision and accordingly is not new.  See Reid, 2 Vet. App. at 315.  

Thus, on this record, new and material has not been to reopen the previously denied claims of service connection for bilateral hearing loss and Crest Syndrome.   See 38 C.F.R. § 3.156(a).  


B.  Service Connection Claim 

The Veteran contends that he is entitled to service connection for a back disability.  Specifically, he asserts that he injured his back in January 1956 when he fell down the stairs and was hospitalized for his right ankle sprain.

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

After careful consideration of all procurable and assembled data, the Board finds that service connection for a back disability is not warranted.   In this regard, the Veteran's service treatment records are wholly devoid of treatment, complaints, or diagnoses of a back disability.  They do show he was hospitalized and treated for a sprained right ankle in January 1956.  The Veteran, however, made no complaints referable to his back.  The March 1956 separation examination was similarly negative.

The mere fact the Veteran fell down the stairs in 1956 and was treated for right ankle sprain is not enough to establish that a chronic back disability manifested during the Veteran's active duty service.  38 C.F.R. § .303(b).  To the extent that the Veteran may be asserting that he had continued or ongoing back problems since service, the Board finds any current assertions of such a continuity to be of diminished credibility given the fact that he did not report any such continuing complaints to service medical personnel during the remainder of his service or at the time of separation examination.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Significantly, back problems were not noted by medical personnel during service or at the time of discharge or for many years thereafter.  Post-service, the first complaints of back pain are dated in 2006, some 50 years after his discharge.  
Additionally, it is noted that the Veteran did not file a claim for the back when he originally filed his right ankle claim in 1977.  In fact, he did not file the back claim until 2008.  This suggests that he did not believe he had any continuing problems with the back related to service as it would be reasonable to expect that he would have included the back claim in 1977 when he filed the claim for his right ankle considering he maintains they originated from the same incident.  

A May 2006 x-ray from Dr. MH showed some loss of lordosis, but no focal disc deterioration.   In a June 2009 treatment note, Dr. RB indicated that he discussed with the Veteran some possible causes for his radiculopathy.  The Veteran reported a fall in service.  The provider stated that this "trauma played some role with some precipitating cause (unknown) to cause some acute changes more recently."  The Board would note no back disability was diagnosed.

The first objective evidence of the Veteran having been diagnosed with mild degeneration of L1-5, was upon x-rays taken in July 2010, which is clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  There was also an appearance of a T12 older compression fracture.  No indication was given as to when this was sustained and no etiology opinion was provided by Carolina Chiropractic.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

This absence of evidence of complaints or treatment of back pain until 2006  constitutes negative evidence against the claim because it tends to disprove that a back disability was the result of the Veteran's active service.  Id.  Especially, since there were no complaints or treatment of a back disability in service or 50 years thereafter.  

As a back disability was not shown during service or for years thereafter, service connection can only be granted if there is some competent and probative evidence linking the current disability to service.  Here, there is no such competent or probative evidence that establishes a relationship to an identified injury or other incident of service.  

The Board does not find the June 2009 opinion from Dr. RB probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

The opinion is equivocal at best.  First, while the service treatment records show the Veteran fell and injured his right ankle, they do not confirm an in-service back injury.  Thus, trauma to the back from the fall has not been shown and the Veteran has pointed to no other incident of active military service as the source of his current back disorder.  

The Board further bases its conclusion on the doctor's own omission that he discussed with the Veteran some possible causes for his radiculopathy.  (Emphasis added).  Additionally, the doctor indicated that the precipitating cause was unknown.   The doctor also made reference to "some acute changes more recently," but was not specific.  Further, no back disability was diagnosed.  There was only radicular back pain.

The opinion as to etiology of the Veteran's back disability is too speculative and thus, not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.  
The Board may not, however, simply disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  

Here, an in-service back injury has not been verified and thus, to the extent that a medical provider's diagnosis can be read as an opinion of a nexus to service, it is not competent evidence.  Id.; See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible if the Board rejects the statements of the veteran).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced; for example, he is competent to report his in-service experiences.  See, e.g., Layno, supra.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the claimed in-service back trauma has not been verified, the Veteran's statements as to this incident are not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, the Veteran has not presented any lay statements of any credibility to identify the onset of a back disability while he was serving on active duty.  The Board notes the Veteran's daughter and sisters make no reference to back problems in their statements. 

Based upon the evidence that has been submitted in this case, the weight of which does not establish that the Veteran injured his back during service or that a back disability was present earlier than 50 years thereafter, the Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

New and material evidence has not been received to reopen the claim of service connection for bilateral vision loss.  New and material evidence has not been received to reopen the claim of service connection for right ankle sprain.  New and material evidence has not been received to reopen the claim of service connection for Crest Syndrome.  New and material evidence has not been received to reopen the claim of service connection for bilateral hearing loss.  Entitlement to service connection for a back disability is not warranted.  The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


